CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Registration Statement on Form N-1A of The Cutler Trust and to the use of our report dated August 26, 2013 on the financial statements and financial highlights of the Cutler Equity Fund and the Cutler Fixed Income Fund, each a series of shares of beneficial interest of The Cutler Trust.Such financial statements and financial highlights appear in the June 30, 2013 Annual Report to Shareholders that is incorporated by reference into the Statement of Additional Information. BBD, LLP Philadelphia, Pennsylvania October 25, 2013
